Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00090-CV

                                      Jose M. GONZALEZ, Jr.,
                                              Appellant

                                                  v.

                     OFFICE OF THE ATTORNEY GENERAL OF TEXAS,
                                      Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-25068
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 3, 2022

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s original brief failed to comply with Rules 9.5 or 38.1 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.5, 38.1. On June 3, 2022, we struck the brief and

ordered appellant to file an amended brief in compliance with the Texas Rules of Appellate

Procedure no later than July 5, 2022. Our order cautioned appellant that if he failed to file the

amended brief by July 5, 2022, we would dismiss his appeal for want of prosecution. See TEX. R.

APP. P. 38.8, 38.9, 42.3.
                                                                                  04-22-00090-CV


       To date, appellant has not filed his amended brief or otherwise responded to our June 3,

2022 order. Accordingly, this appeal is dismissed for want of prosecution. TEX. R. APP. P. 42.3.


                                                PER CURIAM




                                              -2-